Citation Nr: 0523101	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  01-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for degenerative joint disease (DJD) at L4-5 with 
herniated disc.

2.  Entitlement to an effective date earlier than February 
25, 2000 for the award of a 40 percent disability rating for 
DJD at L4-5 with herniated disc.   


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 and November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The case returns to the Board following a remand to the RO in 
September 2001.  

The veteran testified before the undersigned at a Travel 
Board hearing in December 2003.  A transcript of that hearing 
has been associated with the claims folder.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The evidence does not show that the veteran's back 
disability involves persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseases disc; 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

3.  The RO increased the evaluation for the service-connected 
back disability to 
20 percent in a September 1992 rating decision; the RO 
notified the veteran of that decision but he did not initiate 
an appeal.
  
4.  The RO continued the 20 percent rating in an April 1995 
rating decision, which the Board confirmed on appeal in a 
July 1997 rating decision; the Board notified the veteran of 
the decision but he did not initiate an appeal.  

5.  The RO received the veteran's claim for an increased 
rating for his service-connected back disability on February 
25, 2000; the RO granted a 40 percent disability rating 
effective from that date in a November 2002 rating decision.  

6.  There is no evidence or correspondence or communication 
from the veteran or his representative from the date of the 
July 1997 Board decision and receipt of the February 25, 2000 
claim for an increase that may be construed as an informal 
claim for an increased evaluation for the service-connected 
back disability.

7.  Entitlement to a 40 percent disability rating for the 
service-connected back disability is not factually 
ascertainable within the one-year period before receipt of 
the February 25, 2000 claim.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for DJD at L4-5 with herniated disc have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

2.  The criteria for an effective date earlier than February 
25, 2000 for the award of a 40 percent disability rating for 
DJD at L4-5 with herniated disc have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.400 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As of February 25, 2000, the back disability is rated as 
intervertebral disc syndrome.  During the course of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome based on 
incapacitating episodes, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  These amendments renumber the 
diagnostic codes, including intervertebral disc syndrome, 
Code 5243, and create a general rating formula for rating 
diseases and injuries of the spine.  The amendments retained 
without change the formula for evaluation of intervertebral 
disc syndrome based on incapacitating episodes.    

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, the 
amendments in question may not be applied prior to their 
respective effective date of September 23, 2002 and September 
26, 2003.  Thereafter, the Board must apply the rating 
criteria most favorable to the veteran.

The Board notes that the RO addressed the first set of 
amendments in its August 2003 supplemental statement of the 
case.  Therefore, the Board may also consider these 
amendments without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Although the RO has 
not specifically addressed the second set of amendments, 
given the facts of this case, the Board finds no prejudice in 
considering it on appeal. Id.  Moreover, the Board notes that 
a remand to the RO is not required before the Board can 
consider the amended regulations.  38 C.F.R. 
§ 19.9(b)(2).  

The veteran seeks a disability rating greater than 40 percent 
for DJD at L4-5 with herniated disc.  Under the previous 
version of the regulations, a higher rating of 
60 percent, the maximum available schedular rating, is 
assigned when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseases disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (2002).  

Under the amended regulations, intervertebral disc syndrome, 
Code 5243, may be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 
38 C.F.R. § 4.25 (combined ratings table).   

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  Ratings under 
this General Formula are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affects.  Note (1) states 
that any associated objective neurologic abnormality, 
including but not limited to bowel or bladder impairment, 
should be evaluated separately under the appropriate 
diagnostic code.  38 C.F.R. § 4.71a (2004).      

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a maximum schedular 
rating of 60 percent, which is assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months. Id.  
Note (1) specifies that, for purposes of rating a disability 
under Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See also 
38 C.F.R. § 4.59 (considerations for evaluating disability 
from arthritis).  VA has determined that intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Code 5293.  VAOPGCPREC 36-97.  

Review of the evidence of record reveals that the overall 
disability picture from the veteran's service-connected DJD 
at L4-5 with herniated disc does not more closely approximate 
the criteria for any disability rating greater than 40 
percent under any potential rating criteria.  38 C.F.R. § 
4.7.  

With respect to the criteria for evaluation under Code 5293, 
findings from the March 2000 and January 2002 VA examinations 
do not reflect neurologic disability as contemplated for a 60 
percent rating.  In fact, the January 2002 VA examiner 
specifically states that the veteran did not have any 
symptoms of radiculopathy.  In addition, in a May 2003 
addendum, the VA examiner relates the opinion that the 
veteran has "no significant loss of function of the lumbar 
spine that would be required of him in his daily routine."  

The Board observes that VA outpatient records reflect 
symptoms, particularly left leg weakness, assessed as 
associated with neuropathy and radiculopathy.  
Electrodiagnostic studies performed in January 2002 show 
evidence of sensory motor polyneuropathy with superimposed 
lumbosacral radiculopathy, which may be compatible with 
diabetic polyneuropathy.  Magnetic resonance imaging (MRI) 
performed in January 2002 showed significant degenerative 
disc disease at L3-4 and L4-5 with encroachment of the neural 
foramen at those levels.  However, neurology clinic notes 
dated in March 2002 indicate that the veteran's symptoms were 
related his diabetes, noting that recent MRI showed no 
significant spinal cord compression or significant nerve root 
disease.  Additional notes dated in March 2002 state that the 
veteran's left leg weakness was not likely due to the 
neuroforaminal encroachment shown on the MRI.  Such facts 
only provide evidence against this claim. 

With regard to the veteran's own beliefs, the veteran does 
not have the medical expertise to state that one disability 
has caused another disorder.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

With respect to the criteria for evaluation under Code 5243, 
there is no evidence showing that the veteran has ankylosis 
of the entire thoracolumbar spine to warrant a rating greater 
than 40 percent under the General Rating Formula for Diseases 
and Injuries of the Spine.  Although the veteran asserts, and 
the evidence confirms, that he had limitation of spine 
motion, the evidence does not demonstrate that the 
thoracolumbar spine is actually fixed.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 5 (defining unfavorable ankylosis for 
purposes of VA compensation).  

Similarly, while the Board has reviewed the veteran's 
contentions regarding this issue, there is no medical 
evidence that the veteran has experienced the requisite 
incapacitating episodes to warrant a 60 percent rating under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The veteran has indicated that he 
is frequently incapacitated due to his service-connected back 
disability.  However, medical records do not support a 
finding of any incapacitating episodes as defined by 
regulation and required by the Formula.  As cited in note (1) 
of the pertinent regulations:
 
For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and 
treatment by a physician.  (Emphasis added). 

Simply stated, an "incapacitating episode" requires bed 
rest prescribed by a physician and treatment by a physician.  
No such bed rest, for the length required, prescribed by a 
doctor, is indicated within the record.             

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  In fact, there is no evidence of 
hospitalization associated with the back disability.  In 
addition, although records from the Social Security 
Administration (SSA) indicate that the veteran is disabled 
for purposes of disability insurance benefits, the most 
recent stated reasons for the disability finding in February 
2002 was the veteran's right below-the-knee amputation and 
anxiety-related disorders, which are not service connected.  
The back disorder was not cited, only providing evidence 
against this claim as it indicates that the back disorder was 
not the basis of the allowance by SSA.  While the back was 
cited by SSA in July 1991, the fact that it was not cited in 
February 2002 is found to be significant.  The veteran's most 
recent statements and the most recent medical records clearly 
indicate the severity of several nonservice connected 
disorders that are not at issue before the Board at this 
time.     

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for DJD at L4-5 with herniated disc.  38 C.F.R. § 
4.3.  The appeal is denied.    

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Once a formal compensation claim has been allowed, receipt of 
certain medical evidence will be accepted as an informal 
claim for an increased rating.  38 C.F.R. 
§ 3.157(b).  Such evidence includes a report of VA outpatient 
or hospital examination or report of admission to a VA 
hospital.  38 C.F.R. § 3.157(b)(1).  These provisions apply 
only when such reports relate to examination or treatment of 
a service-connected disability or when a claim specifying the 
benefit sought is received within one year from the date of 
the examination, treatment, or admission. Id.  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  A Board 
decision that affirms an appealed rating decision subsumes 
that rating decision and is final unless appealed.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100, 20.1104.  

The veteran seeks an effective date of March 1992 for the 
award of the 40 percent evaluation for his service-connected 
back disability.  He alleges that he has continuously pursued 
his claim for an increased disability rating since that time.  

In this case, review of the record shows that the RO granted 
service connection for the back disability and assigned a 10 
percent disability rating in an October 1981 rating decision.  
That evaluation was continued in several subsequent rating 
actions and confirmed by the Board in March 1983 and December 
1988.  

In June 1992, the RO received a claim for an increased 
evaluation.  The RO's September 1992 rating decision 
increased the disability rating to 20 percent.  The claims 
folder indicates that the RO properly notified the veteran of 
the denial, but contains no notice of disagreement with that 
decision.  Therefore, the September 1992 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.   

The RO then received another claim for an increased 
evaluation for the back disability in February 1995.  It 
denied that claim in an April 1995 rating decision, which the 
veteran appealed.  In a July 1997 decision, the Board 
confirmed the 
20 percent disability rating.  The Board provided the veteran 
with notice of that decision.  The veteran did not appeal 
that Board decision.  Therefore, the July 1997 Board decision 
is final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100, 
20.1104.

On February 25, 2000, the RO received a claim for an 
increased disability rating.  In a November 2002 rating 
decision, the RO awarded a 40 percent evaluation for the back 
disability effective from the date of receipt of that claim.  

The first question before the Board is whether there is any 
evidence or communication submitted by the veteran or his 
representative in the time period between the July 1997 Board 
decision and the February 25, 2000 claim that may be 
interpreted as a "claim".  See Lalonde v. West, 12 Vet. 
App. 377 (1999); Perry v. West, 12 Vet. App. 365 (1999).  
Review of the claims folder reveals no correspondence or 
communication from the veteran or his representative prior to 
the February 25, 2000 claim; that claim is the first document 
on file after the July 1997 Board decision.  38 C.F.R. §§ 
3.1(p), 3.155(a).  Similarly, review of VA medical records 
discloses no evidence of treatment for the back prior to 
February 25, 2000 that may be accepted as an informal claim 
for an increased rating under 38 C.F.R. 
§ 3.157(b).  A simple regular treatment record that fails to 
indicate that the disorder had increased in severity beyond 
40 percent would not be sufficient.  Therefore, the date of 
claim for purposes of this appeal can be no earlier than 
February 25, 2000.  

The second question before the Board is whether entitlement 
to the 40 percent disability rating is factually 
ascertainable at any time in the one-year period before 
February 25, 2000.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  As discussed above, there is no record of 
relevant VA medical treatment prior to the claim in question.  
The veteran denies any other treatment for his back.  
Therefore, entitlement to the increased rating is not 
ascertainable before February 25, 2000. Id. 

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than February 
25, 2000 for the award of a 40 percent disability rating for 
DJD at L4-5 with herniated disc.  38 U.S.C.A. § 5107(b).
     
The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by way of letters dated in 
November 2001, June 2003, and September 2003, as well as the 
March 2000 and November 2002 rating decisions and all 
associated statements of the case and supplemental statements 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the June 2003 statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the March 2000 rating 
decision prior to the enactment of the VCAA in November 2000, 
such that providing VCAA notice prior to the adverse 
termination was not possible.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In addition, the earlier effective 
date issue arises as a "downstream" issue from the claim 
for an increased rating that was granted in November 2002, 
such that VCAA notice as to the earlier effective date claim 
could not have been provided. Id.  See generally VAOPGCPREC 
8-2003.  However, the Board has already determined that the 
veteran has received all required VCAA notice, such that such 
deficiencies result in no prejudice to the veteran and 
therefore constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. § 
20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).

Similarly, none of the VCAA notice to the veteran includes a 
request that he provide to the RO any evidence in his 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-21.  However, as the Board is satisfied that the 
documents discussed above otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran.  Bernard, 4 Vet. App. at 392-94.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
the timing or content of the VCAA notice has resulted in any 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records, relevant medical 
examinations, and records from the Social Security 
Administration.  The veteran denies any private medical 
treatment.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.   

The Board notes that the RO received additional evidence 
following the issuance of the last supplemental statement of 
the case in August 2003.  However, review of that evidence 
reveals that it is not relevant to the disposition of the 
issues on appeal, such that a remand to the RO for 
preparation of another supplemental statement of the case is 
not required.  38 C.F.R. §§ 19.31(b), 19.37(a).  

	
ORDER

A disability rating greater than 40 percent for DJD at L4-5 
with herniated disc is denied.

An effective date earlier than February 25, 2000 for the 
award of a 40 percent disability rating for DJD at L4-5 with 
herniated disc is denied.   


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


